Citation Nr: 1232757	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-12 015	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a mid and low back disorder, including degenerative disc disease (DDD) of the thoracolumbar spine, claimed to be the result of an injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to September 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for service connection for DDD of his thoracic and lumbar (thoracolumbar) spine, bilateral hearing loss, and tinnitus.

As support for these claims, the Veteran testified at a hearing at the RO in San Antonio, Texas, in July 2012 before the undersigned Veterans Law Judge of the Board (also commonly referred to as a Travel Board hearing).

Since the claims require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.

It also appears the Veteran has filed a petition to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  See his October 2009 claim, forwarded to the RO by a U.S. Congressman in November 2009.  This additional claim is not presently before the Board, however, not having been considered by the RO in the first instance as the Agency of Original Jurisdiction (AOJ).  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over a claim not yet adjudicated by the RO).  So the Board is referring, instead of remanding, this other claim for all necessary development and the RO's initial consideration.



REMAND

The claims that are currently before the Board require further development before being decided on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  And although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand of these claims, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford him every possible consideration.

During his May 2005 VA spine examination, the Veteran reported that he was then currently receiving disability benefits from the Social Security Administration (SSA) because of back and ankle disabilities.  As these SSA records are not on file and are potentially relevant to his claim for service connection for a spine disability, the RO/AMC must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Golz clarified that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Board also finds that the medical opinion provided by the May 2005 VA spine examiner was partially based on an inaccurate factual premise, and is thus inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.).  In this regard, the Board sees that additional relevant private medical records dated in 1976 and concerning treatment for a back condition were received by the RO on the same day as that VA compensation examination, and it does not appear these private medical records were in the claims file or reviewed by that VA examiner.  Specifically, the examiner stated that he had reviewed the claims file, and that the earliest post-service treatment for back complaints was in 2003.  But, according to these other records, the Veteran had complaints referable to his back many years earlier.  As such, the Board finds that an addendum medical nexus opinion must be obtained addressing these private medical records from 1976 from Starr County Hospital.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one will not or cannot be provided); and see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examiner should be asked to opine on whether any current spine disability is related to service in light of this indication of symptoms referable to the back at a time far earlier and more contemporaneous to the Veteran's service.

The Veteran also testified during his hearing that his doctors since service have "told him" that his current back disability is related to his injury in service when he reportedly was hurt in September 1970 while riding in a jeep out in the "boonies."  He said he was later evaluated at a hospital, that medication was prescribed as a pain killer and to numb the area injured, that he was not given an X-ray, but that he received a temporary limited duty profile.  He added that, since service, he had been treated at a hospital for exacerbation of the injury in service, that medication again was prescribed (Naproxyn), but later changed because it affected his liver functioning.

The Court has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  It is, however, sufficient to trigger VA's duty to assist the Veteran with his claim by having the commenting physician reduce this medical opinion to writing and provide the underlying basis of it.

With respect to the claim for service connection for bilateral hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation or even during the one-year presumptive grace period after service allowing for sensorineural hearing loss, as an organic disease of the nervous system, to initially manifest to a compensable degree (meaning to at least 10-percent disabling), although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 


The results of the Veteran's May 2005 VA audiological examination confirm he has sufficient hearing loss to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  That VA examiner diagnosed hearing loss and noted the Veteran's complaints of tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Therefore, by its very nature, it is inherently subjective, so capable of lay observation even had there not been this clinical diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

But just as in the case of the claim for a thoracolumbar spine disorder, the May 2005 VA audiology examiner's medical opinion also is based on an inadequate rationale as the examiner based his negative medical nexus opinion solely on the fact that the Veteran's hearing was normal on audiometric testing during his separation examination in 1971, which is contrary to the Court's holding in Ledford, supra.  That noise exposure causes hearing loss is incontrovertible.  And although there is no apparent literature strongly supporting the notion that noise-induced hearing loss expresses itself many years after the exposure (Institute of Medicine 2005), and numerous animal studies support this conclusion, unfortunately no long-term study has been completed on humans.

The Court also has explained that it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Another VA examination is therefore required to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  He has reported being repeatedly exposed to loud noise during his service from gunfire and helicopters in his job as a military policeman, as well as post-service noise exposure from gunfire in his civilian occupation as a police officer/immigration officer.  As reason for denying these claims for hearing loss and tinnitus, the RO determined the additional noise exposure he had experienced since service, in his civilian job, was more likely the cause of these conditions.  He and his representative testified during the hearing before the Board, however, that the extent of noise exposure in service was far greater than any after, that the Veteran has experienced ongoing hearing loss since service, so from the time of the noise exposure in service, and that he has used hearing protection in his civilian job since service to remediate the amount of damage to his ears and hearing.

All additional relevant medical records, not currently on file, also should be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (specifically regarding VA records, VA has constructive, if not actual, notice of them because they are maintained and generated within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  If not done already, give the Veteran opportunity to identify the doctors he mentioned during his July 2012 hearing before the Board that have "told him" the disability affecting his thoracolumbar spine is related to his injury during his military service versus anything that has occurred since service or simple aging or wear and tear over time or whatever.  Have these doctors document their opinions in writing.

2.  Also ask the Veteran to provide the names and addresses of all medical care providers who have treated him for any back disability or ear disorder, including for hearing loss and tinnitus.  With any necessary authorization, meaning completion and submission of VA Form 21-4142, obtain all additionally identified records that are not duplicates of those already in the claims file. 

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).  So make as many attempts as are necessary to obtain the identified records, depending on who has custody of them.

Document all efforts to obtain all identified records and notify the Veteran if unable to obtain any identified records, as required by 38 C.F.R. § 3.159(e).

3.  Also obtain from the SSA the records concerning the Veteran's claim and/or award of SSA disability or supplemental security income (SSI) benefits.  And since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).

The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

4.  After obtaining all additionally identified records, obtain an addendum medical nexus opinion concerning the etiology and date of onset of all disabilities currently affecting the Veteran's thoracolumbar spine, including especially the DDD.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  If the prior May 2005 VA examiner is unavailable to provide this further comment (supplemental opinion), then obtain this comment from someone else that is equally qualified.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion.

Based on a review of the record, especially the earlier dated private medical records from 1976 regarding treatment for back-related complaints, the examiner should provide an opinion as to the etiology of any current spine disability - including especially the likelihood (very likely, as likely as not, or unlikely) this current disability had its onset in service (so incepted in service), or, if involving arthritis, within one year of the Veteran's discharge from service (so meaning by September 1972), or is otherwise related or attributable to his service, and in particular to the type of injury he alleges to have sustained in service, namely, in September 1970 or thereabouts while riding in a jeep out in the "boonies."

It is essential the examiner discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5.  Also obtain another medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current hearing loss and tinnitus are related or attributable to his military service - and, in particular, to noise exposure in his military occupational specialty (MOS) as a military policeman versus his post-service noise exposure as a police officer/immigration officer.

The commenting examiner must review the claims file, including a complete copy of this remand, for the pertinent history.


The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file.

And since the Veteran is competent to say he had difficulty hearing or ringing in his ears while in service, and during the many years since, the examiner cannot cite the absence of any documented treatment, such as would be reflected in contemporaneous medical treatment records, as the sole reason for disassociating any current hearing loss or tinnitus from the Veteran's military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).

The Board inevitably will have the responsibility of assessing the Veteran's credibility, so not just competency, to determine whether he has experienced continuity of symptomatology (i.e., continuous symptoms) since the claimed injury, acoustic trauma, while in service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

It is, however, permissible for the examiner to consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss or tinnitus from the Veteran's military service, just not the sole or only reason for this disassociation, unless, for example, there is medical reason or justification for expecting hearing loss or tinnitus to have been shown earlier than it was.  If there is, then the examiner also needs to cite this authority.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

6.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


